[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item (601)(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

Exhibit 10.13

TRANSITIONAL SERVICES AGREEMENT

Between

Virgin Management Limited (“VML”)

The Battleship Building

179 Harrow Road

London

W2 6NB

United Kingdom;

and

Virgin Galactic Limited (“VGL”)

The Battleship Building

179 Harrow Road

London

W2 6NB

United Kingdom

Dated 25 October 2019

This agreement (“Agreement”) sets out the terms on which VML will allow VGL to
access services that VML receives from certain third parties and the respective
obligations of VML and VGL.

 

1

Services

 

1.1

For the duration of the Term and subject to clause 1.2, VML shall use best
endeavours to allow VGL to access certain services that are provided by third
party providers to VGL (“Third Party Providers”) as set out in Appendix 1
(Services) and based on the then-current applicable policies and agreements with
any such Third Party Providers as used by VML and its Group (“Services”), in
accordance with the terms and conditions set out herein.

 

1.2

Subject to clause 1.3, VML shall only be obliged to provide access to or procure
the performance of any Service to the extent that VML is:

 

  1.2.1

receiving such Service from the relevant Third Party Provider itself;

 

  1.2.2

permitted by the terms of its agreement with the Third Party Provider to allow
VGL to receive the Service; and

 

  1.2.3

not prevented by the Third Party Provider from providing VGL access to the
Service.

 

1.3

In the event that (i) a Third Party Provider notifies VML of an intention to
stop providing a Service to VML for any reason; or (ii) VML’s agreement with the
relevant Third Party Provider is due for renewal during the Term, VML shall use
commercially reasonable endeavours to:

 

  1.3.1

subject to VGL’s compliance with clause 6.3 below, ensure that VGL is able to
access the successor Service, or a similar service provided by a third party,
which is adopted by VML for its own staff, for the Term; and

 

  1.3.2

in the event that despite VML’s compliance with clause 1.3.1 above, continued
access to a Service for VGL cannot be procured by VML, provide VGL with
reasonable prior written notice of (i) cessation of provision of any Service by
a Third Party Provider to VML, or (ii) the expiry or upcoming renewal of VML’s
agreement with the relevant Third Party Provider, as appropriate.

 

Page 1



--------------------------------------------------------------------------------

1.4

VML may from time to time change the Services where required in order to comply
with applicable legal or regulatory requirements or where a Third Party Provider
changes the Services at its own discretion. VML will notify VGL of such changes
as soon as reasonably practicable and this Agreement (including Appendix 1
(Services)) shall be deemed to be amended accordingly as of the date of such
notification (or such later date as set out in the notification).

 

2

VGL’s Obligations

 

2.1

VGL shall cooperate with VML and provide to VML (and its employees, agents,
Third Party Providers and sub-contractors) in a timely fashion, such information
and assistance (including access to people and facilities) as VML shall
reasonably require to enable VML to allow VGL to access and receive the
Services.

 

2.2

Subject to clauses 5.1 and 5.2, VML shall have no liability for any failure or
delay in providing access to the Services in accordance with this Agreement to
the extent that VML considers that any failure or delay by VGL in meeting its
obligations, responsibilities or dependencies under this Agreement will, or is
likely to, have an adverse impact on the ability of VML to provide VGL with
access to the affected Services. VML shall promptly notify VGL in writing of any
such failure or delay as soon as reasonably practicable upon becoming aware.

 

2.3

In respect of each failure or delay notified to VGL pursuant to clause 2.2, VML
shall use all reasonable endeavours to continue providing access to the affected
Services in accordance with the terms of this Agreement. Where such failure or
delay has necessarily precluded VML from providing VGL with access to the
affected Services, then VML shall:

 

  2.3.1

be relieved from its obligation to provide access to or procure the performance
of the affected Services;

 

  2.3.2

be entitled to recover the reasonable additional costs and expenses it has
incurred as a result of such failure or delay; and

 

  2.3.3

not be in breach of this Agreement to the extent that its failure to perform its
obligations under this Agreement arises as a result of such failure or delay by
VGL.

 

3

Fees and Expenses

 

3.1

In consideration of VML providing access to the Services, VGL shall:

 

  3.1.1

where the Service is specified as a “Reimbursable Service” in Appendix 1
(Services), reimburse VML in full for all charges that VML incurs in providing
VGL with access to the Services (whether based on actual usage by VGL or as a
pro-rata amount of VML’s usage), on a pass through basis; or

 

  3.1.2

where the Service is specified as a “Directly Billed Service” in Appendix 1
(Services), pay the relevant Third Party Provider directly in accordance with
the terms of any invoice issued by a Third Party Provider to VGL,

(together, the “Fees”).

 

Page 2



--------------------------------------------------------------------------------

3.2

VGL shall pay the Fees set out in each invoice:

 

  3.2.1

where the invoice is issued by VML, within 30 days of receipt, in cleared funds
to the bank account nominated in writing by VML; or

 

  3.2.2

where the invoice is issued by a Third Party Provider, in accordance with the
terms of such invoice.

 

3.3

Unless otherwise specified, the Fees exclude VAT. VGL shall, on receipt of a
valid VAT invoice from VML, pay to VML such additional amounts in respect of VAT
as are chargeable on a supply of the Services.

 

3.4

If VGL fails to pay any amount due to VML by the due date for payment, then
(without prejudice to VML’s other rights and remedies) VGL shall pay interest on
any outstanding amount at the rate of 4 per cent per annum above the base rate
of Lloyds TSB Bank plc from the due date for payment until payment is made in
full (whether before or after judgment). Any failure by VGL to pay any amount
due directly to a Third Party Provider in respect of a Service shall be governed
by the terms of the relevant Third Party Provider invoice.

 

3.5

All amounts payable to VML under this Agreement shall, if they have not become
due earlier and save as set out otherwise herein, become due immediately on
termination of this Agreement.

 

4

Intellectual Property

Nothing in this Agreement shall transfer ownership of any Intellectual Property
Rights belonging to a party (or any third parties) prior to the date of this
Agreement, or any Intellectual Property Rights in any items which are
independently developed otherwise than under this Agreement.

 

5

Limitation of Liability

 

5.1

Nothing in this Agreement shall limit or exclude the liability of VML for:

 

  5.1.1

death or personal injury resulting from negligence;

 

  5.1.2

fraud or fraudulent misrepresentation; or

 

  5.1.3

any other liability which cannot be excluded by applicable law.

 

5.2

Subject to clause 5.1, VML shall have no liability whatsoever under this
Agreement for any special, indirect or consequential loss (whether arising in
tort, contract, misrepresentation or otherwise).

 

5.3

Subject to clauses 5.1, 5.2 and 5.4, VML’s total liability to VGL arising under
or in connection with this Agreement or the provision of access to the Services,
whether arising in contract, tort (including negligence), breach of statutory
duty or otherwise, shall be limited to:

 

  5.3.1

[***]

 

  5.3.2

[***]

 

5.4

The parties acknowledge and agree that, without prejudice to clause 5.3:

 

  5.4.1

VML is not providing any Services or advice directly to VGL under this
Agreement, and is instead using best endeavours to provide VGL with access to
the Services that it receives from Third Party Providers in accordance with
clause 1;

 

Page 3



--------------------------------------------------------------------------------

  5.4.2

as part of or in order to provide access to or procure the performance of the
Services, VML shall procure certain products and/or services from Third Party
Providers (“Third Party Products and Services’’); and

 

  5.4.3

without prejudice to clauses 5.1 and 11, VML shall have no liability (whether in
tort, contract, misrepresentation or otherwise) in connection with the Third
Party Products and Services.

 

5.5

VML does not warrant that VGL’s access to the Services will be uninterrupted or
error-free or give any warranty or comfort as to the Services that VGL receives
from the Third Party Providers. All conditions, warranties or other terms which
might have effect between the parties or be implied or incorporated into this
Agreement, whether by statute, common law or otherwise, are hereby excluded,
including the implied conditions, warranties or other terms as to satisfactory
quality, fitness for purpose or the use of reasonable skill and care.

 

6

Termination

 

6.1

VML shall provide access to the Services from the Effective Date until the date
of termination of those Services or this Agreement (as applicable) in accordance
with this clause 6 (the “Term”).

 

6.2

Access to the Services and this Agreement may be terminated as follows:

 

  6.2.1

This Agreement shall automatically terminate when VML is no longer providing VGL
with access to any of the Services, provided that:

 

  (i)

VML will not provide access to any Services other than the “Registered office”
Service for longer than 12 months following the Effective Date; and

 

  (ii)

VML will only provide access to the “Registered office” Service for as long as
the Licence to Occupy between the parties dated 21 February 2017 (as amended) is
in force.

 

  6.2.2

Either party may terminate this Agreement immediately on written notice, in the
event that:

 

  (i)

the other party is in material breach of this Agreement and either that breach
is incapable of remedy or the other party has failed to remedy the breach within
30 days of receipt of written notice requiring it to remedy the breach; or

 

  (ii)

the other party suffers an Insolvency Event.

 

6.3

Without prejudice to the other terms of this Agreement, VGL shall use its best
endeavours to put in place, as soon as possible following the Effective Date,
arrangements with third parties for the receipt of alternative services to
replace the Services other than the “Registered office” Service (in their
entirety).

 

6.4

On termination of this Agreement, the following clauses shall survive and
continue in full force and effect: clauses 3 (Fees and Expenses), 4
(Intellectual Property), 5 (Limitation of Liability), 6 (Termination), 7
(Consequences of Termination), 8 (Indemnity), 10 (Confidentiality), 11 (Data
Protection) and 16 (Governing Law and Jurisdiction).

 

Page 4



--------------------------------------------------------------------------------

7

Consequences of Termination

 

7.1

Any termination or expiry of this Agreement shall not affect any accrued rights
or liabilities of either party or the coming into force or continuance of any
provision of this Agreement which is expressly or by implication intended to
come into force or continue on or after termination.

 

7.2

On termination of this Agreement, each party shall promptly:

 

  7.2.1

return to the other party all equipment, materials and property belonging to the
other party that the other party had supplied to it or a member of its Group in
connection with the supply of the Services and all documents and materials (and
any copies) containing the other party’s Confidential Information;

 

  7.2.2

erase all the other party’s Confidential Information from its computer systems
(to the extent possible); and

 

  7.2.3

on request, certify in writing to the other party that it has complied with the
requirements of this clause 7.2.

 

7.3

Upon termination or expiry of this Agreement in whole or as to any relevant
Service(s), VML shall provide reasonable assistance to VGL to enable VGL to
transition from the relevant Service(s) to the replacement services.

 

8

Indemnity

VGL shall defend, indemnify and hold harmless VML and its Group, and VML’s (and
all members of VML’s Group’s) trustees, beneficiaries, directors, officers,
employees and agents (and the successors and assigns of each of the foregoing)
and any of their directors, officers, employees, independent contractors and
agents (collectively, “Indemnified Persons”) from [***].

 

9

Force Majeure

 

9.1

Neither party shall be in breach of this Agreement or liable for any failure or
delay in performing any obligations under this Agreement arising from or
attributable to any Force Majeure Event.

 

9.2

If a Force Majeure Event occurs, the date(s) for performance of the affected
obligation(s) shall be postponed for so long as is made necessary by the Force
Majeure Event, provided that if the Force Majeure Event continues for a period
in excess of sixty (60) days, either party shall have the right to terminate
this Agreement immediately on written notice to the other party.

 

10

Confidentiality

 

10.1

Each party (the “Recipient’’) shall not at any time disclose to any person any
confidential information disclosed to it by the other party (the “Disclosing
Party”) in connection with this Agreement concerning the business or affairs of
the Disclosing Party or any member of its Group, including information relating
to the Disclosing Party’s operations, processes, plans, product information,
know-how, designs, trade secrets, software, market opportunities and customers,
(“Confidential Information”) except as permitted by clause 10.2.

 

10.2

A Recipient may disclose the Disclosing Party’s Confidential Information:

 

  10.2.1

to its employees, officers or agents (“Representatives”) who need to know such
information for the purposes of carrying out the Recipient’s obligations under
this Agreement, provided that the Recipient requires that its Representatives
agree to comply with confidentiality obligations equivalent to those contained
in this clause 10;

 

Page 5



--------------------------------------------------------------------------------

  10.2.2

where such information is publicly available at the time of its disclosure or
becomes publicly available (other than as a result of disclosure by the
Recipient or any of Its Representatives);

 

  10.2.3

where such information was lawfully in the possession of the Recipient (as can
be demonstrated by its written records or other reasonable evidence) from a
source other than the Disclosing Party or its Representatives, which source is
not bound by any duty of confidentiality owed (directly or indirectly) to the
Disclosing Party in relation to such information; and

 

  10.2.4

if and to the extent required by law or any applicable security exchange,
supervisory regulatory or governmental authority to which the relevant party is
subject or submits, wherever situated, whether or not the requirement for
disclosure has the force of law.

 

10.3

Each party agrees to accord at least the same standard of care to the other
party’s Confidential Information and to follow practices and procedures at least
as stringent as those used to protect its own Confidential Information.

 

11

Data Protection

 

11.1

The provisions attached as Appendix 2 hereto shall govern the Processing of the
Personal Data (as such terms are defined in the GDPR) of the other party in
connection with the provision of access to Services hereunder.

 

11.2

VGL shall use its best endeavours to minimize the amount of Personal Data that
it provides to VML under this Agreement and shall only provide Personal Data
directly to VML to the extent required by VML and/or the relevant Third Party
Provider(s) for VGL to receive the benefit of access to the Services.

 

12

Notices

 

12.1

All notices under this Agreement shall be in writing, sent by email or by
prepaid first-class registered or recorded delivery post or (if being served by
post outside the country from which it is sent) by recorded delivery airmail to
the party being served at the address as the parties may elect (by notification
to the other party) from time to time.

 

12.2

Any notice shall be deemed to have been served (i) if sent by post, at 9 00 a.m
on the second Business Day after posting (ii) if sent by airmail, at 9 00 a m.
on the fifth Business Day after posting or (iii) if sent by email, at the time
of transmission or (if such time is not between 9.00 and 5.00pm on any Business
Day) at 9.00 am. on the next Business Day. All times in this clause 12 refer to
local time in the place of deemed receipt. To prove delivery, it is sufficient
to prove that the notice was transmitted by email to the email address of the
party (provided a clear transmission report has been received) or, in the case
of post, that the envelope containing the notice was properly addressed and
posted.

 

13

Compliance and Audit

 

13.1

Each Party shall comply with its obligations under applicable law and regulation
in relation to the performance of its obligations under this Agreement.

 

Page 6



--------------------------------------------------------------------------------

13.2

VML shall provide to VGL, upon request by VGL of at least five (5) Business
Days’ notice, such documentation as VGL reasonably requires for the purpose of
verifying that the Fees are accurate.

 

14

Definitions and Interpretation

 

14.1

The following terms shall have the following meanings in this Agreement:

‘‘Business Day’’ means a day (other than a Saturday, Sunday or public holiday)
when banks in London are open for business;

“Claims” means claims, demands, suits, criminal or civil actions or similar
proceedings that might be alleged by a third party, including any Third Party
Provider, against any Indemnified Person, and all liabilities, damages, fines,
penalties, costs or expenses (including reasonably incurred lawyers’ fees and
expenses and other costs for defence, settlement and appeal) that any
Indemnified Person might incur or become responsible for;

“Confidential Information”, “Disclosing Party” and “Recipient” have the meaning
given in clause 10.1;

“Directly Billed Service” has the meaning given in clause 3.1.2;

“Effective Date” means October 25, 2019;

“Fees” has the meaning given in clause 3.1;

“Force Majeure Event” means any act, event, omission or accidents beyond the
reasonable control of a party including: acts of God, including fire,
earthquake, flood, windstorm or other natural disaster, war, threat of or
preparation for war, armed conflict, imposition of sanctions, embargo, breaking
off of diplomatic relations or similar actions; terrorist attack, civil war,
civil commotion; or riots, sabotage; nuclear, chemical or biological
contamination or sonic boom; compliance with any taw; fire. explosion or
accidental damage; loss at sea; adverse weather conditions; collapse of building
structures, failure of plant machinery, machinery, computers or vehicles; labour
disputes, including strikes, industrial action or lockouts; interruption or
failure of utility services, including electric power, gas or water;

“GDPR” means Regulation 2016/679 of the European Parliament and of the Council
of 27 April 2016 on the protection of natural persons with regard to the
processing of personal data and on the free movement of such data;

“Group” means in relation to a party its subsidiaries and holding companies and
the subsidiaries of such holding companies (as such terms are defined in section
1159 of the Companies Act 2006);

“Indemnified Persons” has the meaning given in clause 8;

“Intellectual Property Rights” means any and all rights (including moral rights)
available under patent, copyright, trade mark, service mark, trade name, product
configuration, industrial design, rights in software, business names and domain
names, database rights, or trade secret law or any other statutory provision or
common law doctrine with respect to designs, formulas, algorithms, procedures,
methods, techniques, ideas, know-how, programs, subroutines, tools, inventions,
creations, improvements, works of authorship, other similar materials, and all
recordings, graphs, drawings, reports, analyses, other writings, and any other
embodiment of the foregoing, in any form, which may subsist in any part of the
world, in each case whether registered or unregistered;

 

Page 7



--------------------------------------------------------------------------------

“Insolvency Event” means, in relation to a party:

 

  (i)

such party suspends or threatens to suspend payment of its debts or is (or is
deemed to be) insolvent or unable to pay its debts as they fall due for payment
or admits inability to pay its debts;

 

  (ii)

such party enters into any composition or arrangement with its creditors;

 

  (iii)

an order is made or resolution is passed, or any analogous proceedings are taken
for the winding-up, administration or dissolution (other than for the purposes
of a solvent amalgamation or reconstruction) of such party;

 

  (iv)

any liquidator, trustee in bankruptcy, receiver, administrative receiver,
administrator or similar officer is appointed over or in respect of such party
or any part of its business or assets;

 

  (v)

a creditor or encumbrancer of such party attaches or takes possession of, or a
distress, execution, sequestration or other such process is levied or enforced
on or sued against, the whole or any part of its assets and such attachment or
process is not discharged within 14 days;

 

  (vi)

any event occurs or proceeding is taken with respect to such party in any
jurisdiction to which it is subject that has an effect equivalent or similar to
any of the events mentioned in paragraphs (i) to (v) (inclusive) above; or

 

  (vii)

such party ceases or threatens to cease to carry on all or substantially the
whole of its business;

“Reimbursable Service” has the meaning given in clause 3.1.1;

“Representatives” has the meaning given in clause 10.2;

“Services” has the meaning given in clause 1.1;

“Term” has the meaning given in clause 6.1;

“Third Party Provider” has the meaning given in clause 1.1;

“Third Party Products and Services” has the meaning given in clause 5.4.2;

 

14.2

Clause, schedule and paragraph headings shall not affect the interpretation of
this Agreement.

 

14.3

The Appendices form part of this Agreement for all purposes.

 

14.4

A person includes a natural person, corporate or unincorporated body (whether or
not having separate legal personality).

 

14.5

Words in the singular include the plural and vice versa.

 

14.6

A reference to writing or written includes email.

 

14.7

The words include(s), including or in particular in this Agreement are deemed to
have the words “without limitation’ following them.

 

14.8

Any obligation in this Agreement on a person not to do something includes an
obligation not to agree or allow that thing to be done.

 

Page 8



--------------------------------------------------------------------------------

14.9

A reference to a statute or statutory provision is to such statute or provision
as amended or re-enacted from time to time whether before or after the date of
this Agreement and, in the case of a statute, includes any subordinate
legislation made under that statute whether before or after the date of this
Agreement; and

 

14.10

unless otherwise defined, terms used in their relevant business context shall be
interpreted in accordance with their generally understood meaning in that
industry or business context.

 

15

Miscellaneous

 

15.1

Each party warrants that it has the corporate power and authority to enter into
this Agreement and perform its obligations hereunder.

 

15.2

Save as set out herein, all warranties and other terms implied by law are, to
the fullest extent permitted by law, excluded from this Agreement.

 

15.3

This Agreement constitutes the entire understanding and agreement between the
parties with respect to its subject matter and supersedes all prior written or
oral understandings agreements and deeds relating to it. Except as set out
otherwise herein, this Agreement may not be modified or amended except in
writing executed by both parties.

 

15.4

To the extent that there is any conflict between the terms and conditions of
this Agreement, and the terms and conditions of any other agreement entered into
between the parties with respect to the provision of access to the Services
described hereunder, the terms and conditions of this Agreement shall prevail.

 

15.5

Nothing in this Agreement shall be deemed to constitute a partnership between
the parties, nor shall either party constitute or become the agent of the other
party for any purpose.

 

15.6

If any provision of this Agreement (or part of a provision) is found by any
court or administrative body of competent jurisdiction to be invalid,
unenforceable or illegal, the other provisions shall remain in force. If any
invalid, unenforceable or illegal provision would be valid, enforceable or legal
if some part of it were deleted, the provision shall apply with the minimum
modification necessary to make it legal, valid and enforceable.

 

15.7

Any waiver of any right under this Agreement is only effective if it is in
writing. No single or partial exercise of any right or remedy under this
Agreement shall prevent or restrict the further exercise of any such right or
remedy or other rights or remedies.

 

15.8

Neither party may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the other, save that either party
may assign or transfer its rights and obligations under this Agreement to
another member of its Group. For the avoidance of doubt, nothing in this clause
15.8 shall restrict VML from procuring services from (or sub-contracting
services to) Third Party Providers or other third parties for the purposes of
providing access to the Services.

 

15.9

Each party shall (at its own expense) promptly execute and deliver all such
documents and do all such things (or procure the same) as are required to give
full effect to this Agreement and the transactions contemplated by it.

 

15.10

Each party shall pay its own costs in connection with the negotiation,
preparation, execution and performance of this Agreement and all documents
ancillary to it.

 

Page 9



--------------------------------------------------------------------------------

15.11

No term of this Agreement shall be enforceable under the Contracts (Rights of
Third Parties) Act 1999 by a person who is not a party to this Agreement but
this does not affect any right or remedy of a third party which exists or is
available other than under that Act.

 

15.12

This Agreement may be signed in any number of counterparts, each of which shall
be deemed an original and which, when taken together, shall constitute one and
the same instrument.

 

16

Governing Law and Jurisdiction

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of England and Wales. The parties irrevocably agree that the courts of
England and Wales shall have exclusive jurisdiction to settle any dispute or
claim that arises out of or in connection with this Agreement (including a
dispute or claim relating to any non-contractual obligations arising out or in
connection with this Agreement).

IN WITNESS WHEREOF, this Agreement has been executed by the duly authorised
representatives of the parties.

 

/s/ Ian Woods

 

Authorised signatory

for and on behalf of

Virgin Management Limited

/s/ George Whitesides

 

Authorised signatory

for and on behalf of

Virgin Galactic Limited

 

Page 10



--------------------------------------------------------------------------------

APPENDIX 1 (SERVICES)

 

Name

  

Third Party
Provider

  

Description of Service

  

Charging

mechanism

Employee benefits Pension    [***]    Provision to employees of pension product.
   Directly Billed Service Paid directly to Third Party Provider based on VGL
employee usage. Dental Insurance    [***]    Provision to employees of dental
insurance.    Directly Billed Service Paid directly to Third Party Provider
based on VGL employee usage. Private Healthcare Scheme    [***]    Provision to
employees of private healthcare scheme.    Reimbursable Service Costs of the
scheme recharged by VML at start of each calendar year. Claims made under scheme
recharged based on VGL employee usage initially and then at calendar year end,
all claims are pooled across participating companies in the scheme on a pro rata
basis. Income Protection Insurance    [***]    Provision to employees of income
protection insurance.    Reimbursable Service Recharged by VML based on number
of VGL users at start of calendar year. Health Assessment    [***]    Provision
to employees of a health assessment.    Directly Billed Service Paid directly to
Third Party Provider based on VGL employee usage. Critical Illness Insurance   
[***]    Provision to employees of a critical illness product.    Directly
Billed Service Paid directly to Third Party Provider based on VGL employee
usage. Life Assurance    [***]    Provision to employees of a life assurance
product.    Directly Billed Service Paid directly to Third Party Provider based
on VGL employee usage.

 

Page 11



--------------------------------------------------------------------------------

Cycle to Work    [***]    Acquiring bicycle through payroll with incentive.   
Directly Billed Service Paid directly to Third Party Provider based on VGL
employee usage. Free Flights    [***]    2 free flights per calendar year for
employees with 2 calendar years’ service.    Reimbursable Service Recharged by
VML based on VGL employee usage. Pension Advice    [***]    Provision to
employers of advice on pension matters, including auto-enrolment    Reimbursable
Service Pro rata allocation of fees based on VGL’s number of employees vs total
group users. Holiday Tool    [***]    Usage of online platform to manage
employee holiday records.    Reimbursable Service Pro rata allocation of fees
based on VGL’s number of employees vs total group users. Tonic Platform    [***]
   Usage of online platform to manage employee benefits selection.   
Reimbursable Service Pro rata allocation of fees based on VGL’s number of
employees vs total group users. Financial Education Platform    [***]    Use of
online platform by employees to educate themselves on financial matters.   
Reimbursable Service Pro rata allocation of fees based on VGL’s number of
employees vs total group users. Workplace Health Platform    [***]    Use of
online platform by employees to monitor and reward their health.    Reimbursable
Service Pro rata allocation of fees based on VGL’s number of employees vs total
group users. Mobile phone Mobile phones    [***]    Mobile phones, other
equipment and services (including SIM cards and network coverage).   

Directly Billed Service

Paid directly to Third Party Provider based on VGL employees’ usage.

Other Registered office    N/A    Use of Battleship office as registered office
address for service of official documents, for as long as the Licence to Occupy
between the parties dated 21 February 2017 (as amended) is in place.   
Reimbursable Service £250 per annum

 

Page 12



--------------------------------------------------------------------------------

APPENDIX 2 (DATA PROCESSING)

 

1.

DEFINITIONS

The following terms have the following meanings when used in this Appendix 2:

 

  1.1

“Controller”, “Processor” and “Data Subject” have the meaning given to them
under the GDPR.

 

  1.2

“Data Protection Laws” means the following legislations to the extent applicable
from time to time: (a) the GDPR and any national law supplementing the GDPR
(such as, in the UK, the Data Protection Act 2018), and (b) any other data
protection or privacy laws, regulations, or regulatory requirements applicable
to the Processing of Personal Data (as amended and/or replaced from time to
time);

 

  1.3

“Personal Data”, “Personal Data Breach”, “Processing” (and its cognates) and
“Supervisory Authority” have the meaning set out in the GDPR.

 

2.

ROLES OF THE PARTIES

 

  2.1

VML shall provide access to or procure the performance of the Services in
accordance with the provisions of this Agreement.

 

  2.2

In relation to the Processing of Personal Data as more particularly described
below (the “Agreement Personal Data”), the parties acknowledge that VGL shall be
the Controller and VML shall be the Processor under this Agreement. The
particulars of the Processing are as follow:

 

  (a)

Subject Matter of the Processing: VML has agreed to provide under this Agreement
access to the Services, possibly involving the Processing of Personal Data.

 

  (b)

Nature and purpose of the Processing: To provide access to or procure the
performance of the Services described in this Agreement.

 

  (c)

Types of Personal Data Processed: VML will Process the following types of
Personal Data during the course of the provision of access to the Services:
(i) biographical data (including title, first name, last name and other
identification numbers) and (ii) contact data (including email addresses,
billing and postal addresses and telephone numbers). The Processing of special
categories of Personal Data may also be involved.

 

  (d)

Categories of Data Subjects: The employees of VGL.

 

  (e)

Duration of the Processing: For the duration of the Term.

 

3.

OBLIGATIONS OF THE PARTIES

 

  3.1

VML shall comply with the requirements of the Data Protection Laws in respect of
the provision of access to or procurement of the performance of the Services and
otherwise in connection with this Agreement.

 

  3.2

Without prejudice to clause 3.2, VML shall:

 

  (a)

only Process the Agreement Personal Data on the documented instructions and
directions of VGL (which shall include without limitation the terms of this
Agreement) and only to the extent reasonably necessary for the purpose of
providing access to or procuring the performance of the Services and not Process
the Agreement Personal Data for any other purpose or in any other manner unless
VML is required to Process such Agreement Personal Data otherwise under
applicable Data Protection Laws. Where such a requirement is placed on VML it
shall provide prior notice to VGL unless prohibited by applicable law;

 

Page 13



--------------------------------------------------------------------------------

  (b)

Process the Agreement Personal Data in accordance with the specified duration,
purpose, type of Personal Data and categories of Data Subjects as set out in
clause 2.2 above;

 

  (c)

inform VGL if, in its reasonable opinion, any instruction or direction from VGL
would be in breach of Data Protection Laws;

 

  (d)

ensure that any employee, director, agent, contractor or affiliate of VML or any
third party with access to Agreement Personal Data only access such Agreement
Personal Data in connection with the provision of access to or procurement of
performance of the Services or where permitted by applicable law. VML shall
further ensure that all persons authorised by it to Process the Agreement
Personal Data (i) have undergone training about Data Protection Laws and
(ii) are subject to a duty of confidence;

 

  (e)

implement appropriate technical and organisational measures to protect the
Agreement Personal Data against accidental or unlawful destruction or accidental
loss, alteration, unauthorised disclosure or access.

 

  (f)

promptly notify VGL if it receives a request from a Data Subject attempting to
exercise their rights under Data Protection Laws. VML shall act in accordance
with VGL’s reasonable instructions when dealing with any such request;

 

  (g)

co-operate and provide reasonable assistance to VGL to respond to (i) requests
from any Data Subject exercising their rights under Data Protection Laws and
(ii) any enquiry made, or investigation or assessment of Processing initiated by
any Supervisory Authority; and

 

  (h)

assist VGL with the conduct of privacy impact assessments and in relation to the
security of the Processing where and as required under Data Protection Laws.

 

  3.3

At the request of VGL, VML shall provide all information necessary to
demonstrate evidence of its compliance with this Agreement and the Data
Protection Laws and allow for and contribute to audits, including without
limitation inspections, conducted by VGL or another auditor nominated by VGL to
verify VML’s compliance with Data Protection Laws. Upon request, VML shall
submit to VGL its record of Processing activities carried out on behalf of VGL
in accordance with Article 30.2 of the GDPR.

 

  3.4

VML shall notify VGL promptly of becoming aware of, or reasonably suspecting
there has been a Personal Data Breach affecting the Agreement Personal Data. As
part of that notification, VML shall provide:

 

  (a)

a description of the nature of the Personal Data Breach, including without
limitation the volume and type of the Agreement Personal Data affected and the
categories and approximate number of individuals concerned;

 

  (b)

the name and contact details of VML contact from whom more information can be
obtained;

 

  (c)

the likely consequences of the Personal Data Breach; and

 

  (d)

a description of the measures taken or proposed to be taken to address the
Personal Data Breach including, where appropriate, measures to mitigate its
possible adverse effects.

 

Page 14



--------------------------------------------------------------------------------

VML shall co-operate with any investigation regarding the Personal Data Breach
and take without undue delay all necessary measures to limit further
unauthorised disclosure of or unauthorised Processing of the Agreement Personal
Data in connection with the Personal Data Breach.

 

  3.5

On termination or expiry of the Agreement or any part of it and at the option of
VGL, VML shall promptly return (in the format requested by VGL) or delete the
Agreement Personal Data Processed in relation to the Services and certify in
writing that it has done so.

 

  3.6

VML shall not transfer the Agreement Personal Data without (i) obtaining the
VGL’s prior written consent and (ii) taking such measures as VGL may reasonably
request to ensure that such transfer complies with Data Protection Laws, which
includes, at the VGL’s request, entering into (or procuring that such other
persons as VGL may reasonably specify enter into) a valid data transfer
mechanism under Data Protection Laws.

 

  3.7

During the Term, VML shall not engage any sub-Processors to Process the
Agreement Personal Data that are not listed in Appendix 1 as at the Effective
Date without VGL’s prior written consent. VGL otherwise consents to VML’s
engagement of the Third Party Providers specified in Appendix 1 who may Process
any Agreement Personal Data as sub-Processors under this Agreement. VML shall
ensure that it has a written contract with any authorised sub-Processor that
contains terms for the protection of the Agreement Personal Data which are no
less protective than the terms set out in this Agreement. For the avoidance of
doubt, if VML engages a sub-Processor, where that sub-Processor fails to fulfil
its obligations under Data Protection Laws, VML remains liable to VGL for the
performance of the sub-Processor’s obligations under Data Protection Laws.

 

Page 15